DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 6,288,891 B1).
Re claim 1, Hasegawa discloses a device comprising a display panel (391); a stand (392) disposed at a first side surface of the display panel; a blowing fan (394) disposed inside the stand; and a duct (395) disposed at a second side surface of the display panel and connected to the stand (Fig. 36B).
Re claim 13, Hasegawa discloses a device comprising a display panel (391); a stand (392) disposed at a first side surface of the display panel; a blowing fan (394) connected to the 
Re claims 2, 3 and 15, Hasegawa discloses the device wherein the stand (392) includes: a body part in contact with the first side surface of the display panel; and a lower end connected to the body part, wherein the blowing fan is disposed in the lower end (Fig. 36A). 
Re claim 4, Hasegawa discloses the device wherein a length of the body part in a first direction is substantially the same as a length of the display panel in the first direction (Figs. 8 and 36A)
Re claim 5, Hasegawa disclose the device wherein the duct includes: a first injection hole (hole where the blowing fan is disposed) providing a passageway to an inside of the stand; a first passage extending along a first direction; and a first outlet (36a) connected to the first passage.
Re claim 6, Hasegawa discloses the device wherein the first passage is stream-lined.
Re claim 14, Hasegawa discloses the device wherein the duct extends along a first direction, and a length of the duct in the first direction is substantially the same as a length of the display panel in the first direction (Fig. 36B).  The claim language does not claim “a length” is the entire length of the display panel.  
Re claim 16, Hasegawa discloses the device wherein the duct further includes a first passage connecting the first injection hole and the first discharge hole to each other (Fig. 36A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Fyers et al. (US 6,330,154 B1).
Hasegawa does not disclose the device wherein the first passage has a semi-circular or semi-elliptical shape, where first passage has a shape that becomes narrower as its upper portion is approached, a width of the first injection hole is larger than a width of the first outlet and the length of the first outlet in the first direction is substantially the same as the length of the display panel in the first direction, wherein the first passage includes an upper portion and a middle portion, wherein the upper portion is narrower than the middle portion and wherein a width of the first injection hole is larger than a width of the first discharge hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first passage has a semi-circular or semi-elliptical shape, where first passage has a shape that becomes narrower as its upper portion is approached, a width of the first injection hole is larger than a width of the first outlet and the . 

Allowable Subject Matter
Claims 11, 12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871